Title: From Thomas Jefferson to Cornelia Jefferson Randolph, 26 December 1808
From: Jefferson, Thomas
To: Randolph, Cornelia Jefferson


                  
                     Washington Dec. 26. 08.
                  
                  I congratulate you, my dear Cornelia, on having acquired the invaluable art of writing. how delightful to be enabled by it to converse with an absent friend, as if present. to this we are indebted for all our reading; because it must be written before we can read it. to this we are indebted for the Iliad, the Aeneid, the Columbiad, Henriade, Dunciad, and now for the most glorious poem of all, the tarrapiniad, which I now inclose you. this sublime poem consigns to everlasting fame the greatest atchievement in war ever known to antient or modern times. in the battle of David & Goliath the disparity between the combatants was nothing in comparison of our case. I rejoice that you have learnt to write for another reason; for, as that is done with a goose quill, you now know the value of a goose, and of course you will assist Ellen in taking care of the half dozen very fine grey geese which I shall send by Davy. but as to this I must refer to your Mama to decide whether they will be safest at Edgehill or at Monticello till I return home, and to give orders accordingly. I recieved letters a few days ago from mr Bankhead & Anne. they are well. I had expected a visit from Jefferson at Christmas, had there been a sufficient intermission in his lectures. but I suppose there was not, as he is not come. remember me affectionately to your Papa & Mama, & kiss Ellen & all the children for me.
                  
                     Th: Jefferson
                     
                  
                  
                      P.S. since writing the above I have a letter from mr Peale informing me that Jefferson is well, and saying the best things of him.
                  
               